FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                      COANo. 12-13-00363-CR
Blaylock, Cody Lamont        Tr. Ct. No. 114-1070-10                   PD-0394-15
The appellant's pro se petition for discretionary review has this day been received
and filed.                         ^^
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *